Exhibit 10.2

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 10, 2018

among

C1 INTERMEDIATE CORP.,

C1 HOLDINGS CORP.,

the Subsidiaries of C1 Holdings Corp.

from time to time party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

  Credit Agreement      1  

SECTION 1.02.

  Other Defined Terms      1  

ARTICLE II GUARANTEE

     7  

SECTION 2.01.

  Guarantee      7  

SECTION 2.02.

  Guarantee of Payment      7  

SECTION 2.03.

  No Limitations, Etc.      8  

SECTION 2.04.

  Reinstatement      8  

SECTION 2.05.

  Agreement To Pay; Subrogation      8  

SECTION 2.06.

  Information      9  

SECTION 2.07.

  Instrument for the Payment of Money      9  

SECTION 2.08.

  Keepwell      9  

ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY

     9  

SECTION 3.01.

  Security Interest      9  

SECTION 3.02.

  Representations and Warranties      11  

SECTION 3.03.

  Covenants      13  

SECTION 3.04.

  Other Actions      14  

SECTION 3.05.

  Voting Rights; Dividends and Interest, Etc.      15  

SECTION 3.06.

  Additional Covenants Regarding Patent, Trademark and Copyright Collateral     
15  

SECTION 3.07.

  Limitations      16  

ARTICLE IV REMEDIES

     16  

SECTION 4.01.

  Pledged Collateral      16  

SECTION 4.02.

  Uniform Commercial Code and Other Remedies      17  

SECTION 4.03.

  Application of Proceeds      19  

SECTION 4.04.

  Grant of License to Use Intellectual Property      19  

SECTION 4.05.

  Securities Act, Etc.      19  

ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION

     20  

SECTION 5.01.

  Indemnity and Subrogation      20  

SECTION 5.02.

  Contribution and Subrogation      20  

SECTION 5.03.

  Subordination      20  

ARTICLE VI INTENTIONALLY DELETED

     20  

ARTICLE VII MISCELLANEOUS

     20  

SECTION 7.01.

  Notices      20  

SECTION 7.02.

  Survival of Agreement      21  

SECTION 7.03.

  Binding Effect; Several Agreement      21  

SECTION 7.04.

  Successors and Assigns      21  

SECTION 7.05.

  Collateral Agent’s Expenses; Indemnity      21  

 

i



--------------------------------------------------------------------------------

SECTION 7.06.

  Collateral Agent Appointed Attorney-in-Fact    21

SECTION 7.07.

  Applicable Law    22

SECTION 7.08.

  Waivers; Amendment    22

SECTION 7.09.

  WAIVER OF JURY TRIAL    23

SECTION 7.10.

  Severability    23

SECTION 7.11.

  Counterparts    23

SECTION 7.12.

  Headings    23

SECTION 7.13.

  Jurisdiction; Consent to Service of Process    23

SECTION 7.14.

  Termination or Release    24

SECTION 7.15.

  Additional Subsidiaries    24

SECTION 7.16.

  Security Interest and Obligations Absolute    25

SECTION 7.17.

  Intercreditor Agreements    25

SECTION 7.18.

  Additional Obligations    25

SECTION 7.19.

  Person Serving as Collateral Agent    26

SECTION 7.20.

  Impairment    26

Schedules

 

Schedule I

  Subsidiary Guarantors

Schedule II

  Equity Interests; Pledged Debt Securities

Schedule III

  U.S. Copyrights Owned by Grantor; Patents Owned by Grantors; Trademarks/Trade
Names Owned by Grantors

Schedule IV

  UCC Filing Offices

Schedule V

  UCC Information

Schedule VI

  Locations of Collateral

Schedule VII

  Deposit Accounts

Schedule VIII

  Chattel Paper

Exhibits

 

Exhibit A

  Form of Supplement

Exhibit B

  Form of Other Pari Passu Lien Obligations Agent Consent

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 10, 2018 (this
“Agreement”), among C1 INTERMEDIATE CORP., a Delaware corporation (“Holdings”),
C1 HOLDINGS CORP., a Delaware corporation (the “Borrower”), the subsidiaries of
the Borrower from time to time party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower and Holdings have entered into that certain Term Loan
Agreement, dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Holdings, the Borrower, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) and collateral agent, and the
lenders from time to time party thereto (the “Lenders”), pursuant to which the
Lenders have agreed, on the terms and subject to the conditions set forth
therein, to extend Term Loans (as defined therein) to the Borrower on the
Closing Date (as defined therein) and the Borrower may from time to time incur
Other Pari Passu Lien Obligations under Other Pari Passu Lien Obligations
Agreements;

WHEREAS, the Borrower and its Restricted Subsidiaries (as defined in the Credit
Agreement) may from time to time enter into Secured Hedge Agreements (as defined
in the Credit Agreement) pursuant to which a Hedge Bank (as defined in the
Credit Agreement) party thereto will provide financial accommodations to the
Borrower and its Restricted Subsidiaries; and

WHEREAS, the extension to the Borrower of the Term Loans under the Credit
Agreement and other financial accommodations under the Secured Debt Documents
(as defined below) is conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrower and each Guarantor (as defined
below), and each Guarantor, as an affiliate of the Borrower and each other
Restricted Subsidiary of the Borrower, will derive substantial benefits from the
extension of Term Loans and other financial accommodations to the Borrower and
the other Restricted Subsidiaries pursuant to the Credit Agreement and the other
Secured Debt Documents, and accordingly is willing to execute and deliver this
Agreement to induce the Secured Parties (as defined below) to extend such Term
Loans and other financial accommodations.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement. All capitalized terms
defined in the New York UCC (as such term is defined herein) and not defined in
this Agreement or the Credit Agreement have the meanings specified therein. All
references to the Uniform Commercial Code shall mean the New York UCC unless the
context requires otherwise.

(b) The rules of construction specified in Article I (including Sections 1.02
and 1.05) of the Credit Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Agent” shall have the meaning assigned to such term in the Intercreditor
Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

1



--------------------------------------------------------------------------------

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(d).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third Person (other than an agreement with any
Person who is an affiliate or a subsidiary of any Grantor) under any Copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights, including all copyright rights in any
work subject to the copyright laws of the United States, whether as author,
assignee, transferee or otherwise, (b) all registrations and applications for
registration of any such copyright, including registrations, recordings,
supplemental registrations, renewals, extensions and pending applications for
registration in the United States Copyright Office (or any successor office),
including those copyrights listed on Schedule III, and (c) all causes of action
arising prior to, on or after the date hereof for infringement of any Copyright
or unfair competition regarding the same and all other rights whatsoever
accruing thereunder or pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Default” shall have the meaning assigned to such term in (i) the Credit
Agreement and (ii) each Other Pari Passu Lien Obligations Agreement.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.

“Event of Default” shall have the meaning assigned to such term in (i) the
Credit Agreement and (ii) each Other Pari Passu Lien Obligations Agreement.

“Excluded Property” shall mean:

(a) all vehicles the perfection of a security interest in which is excluded from
the Uniform Commercial Code in the relevant jurisdiction;

(b) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements (including Licenses) or other documents, to the
extent (and only to the extent) that the grant of a security

 

2



--------------------------------------------------------------------------------

interest would (i) constitute a violation of a restriction in favor of a third
party (other than a Grantor) on such grant, unless and until any required
consents shall have been obtained, (ii) give any other party (other than a
Grantor) the right to terminate its obligations thereunder or (iii) violate any
law, provided, however, that (1) any portion of any such General Intangible or
other right shall cease to constitute Excluded Property pursuant to this clause
(b) at the time and to the extent that the grant of a security interest therein
does not result in any of the consequences specified above and (2) the
limitation set forth in this clause (b) above shall not affect, limit, restrict
or impair the grant by a Grantor of a security interest pursuant to this
Agreement in any such General Intangible or other right, to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC;

(c) Investment Property consisting of voting Equity Interests of any Excluded
Foreign Subsidiary or Excluded Domestic Subsidiary in excess of 65% of the
Equity Interests representing the total combined voting power of all classes of
Equity Interests of such Excluded Foreign Subsidiary or Excluded Domestic
Subsidiary entitled to vote;

(d) any specifically identified assets or category of assets as to which the
Collateral Agent and the Borrower reasonably determine that the costs of
obtaining a security interest in such assets (or perfecting the same) are
excessive in relation to the benefit to the Secured Parties of the security
afforded thereby;

(e) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement and each
Other Pari Passu Lien Obligations Agreement, for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease Obligation) validly
prohibits the creation of any other Lien on such Equipment;

(f) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties (other than a
Grantor);

(g) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks, but only to the extent, if any, and only
during the period, if any, in which, the grant of a Lien thereon would
invalidate or render unenforceable any registration issuing from such
application under applicable federal law, unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(h) all assets subject to a certificate of title statute, Farm Products and
As-Extracted Collateral;

(i) any property to the extent that such grant of a security interest is
prohibited by any requirement of law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such requirement
of law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document in favor of a third party that
is not a Grantor evidencing or giving rise to such property or, in the case of
any Investment Property or any Pledged Security, any applicable shareholder or
similar agreement, except to the extent that such requirement of law or the term
in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law,
including the New York UCC;

(j) any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Borrower;

(k) Investment Property consisting of Equity Interests in and assets of
Unrestricted Subsidiaries, Immaterial Subsidiaries and captive insurance
companies;

(l) any fee owned real property with a book value not in excess of $10,000,000
and all leasehold interests in real property;

 

3



--------------------------------------------------------------------------------

(m) cash and cash equivalents securing ABL Obligations consisting of
reimbursement obligations in respect of letters of credit and exposures to
defaulting lenders as required by the Revolving Credit Agreement including,
without limitation, the LC Cash Collateral Account, to the extent and for so
long as such cash and cash equivalents secure such ABL Obligations; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Property.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Property.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
Hedging Obligations if, and to the extent that, all or a portion of the guaranty
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedging Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes or would become
effective with respect to such Hedging Obligation. If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such guaranty or security interest is or becomes illegal.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Impairment” shall have the meaning assigned to such term in Section 7.20.

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by such Grantor, including
all of the following that are owned or hereafter acquired by such Grantor
(i) Patents, Copyrights, Licenses and Trademarks, (ii) all inventions,
processes, production methods, trade secrets, confidential or proprietary
technical and business information, know-how and databases and all other
proprietary information, (iii) Domain Names, (iv) all improvements with respect
to any of the foregoing, and (v) all causes of action, claims, and warranties
now or hereafter owned or a acquired by any Grantor with respect of any of the
foregoing.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 7.20.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Property) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Loan Obligations” shall mean, collectively, all Obligations (in this instance
only, as defined in the Credit Agreement) and all Secured Hedge Obligations.

 

4



--------------------------------------------------------------------------------

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean the Loan Obligations and all Other Pari Passu Lien
Obligations. Notwithstanding the foregoing, the definition of “Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any Obligations of any
Guarantor.

“Other Pari Passu Lien Obligations” shall have the meaning assigned to the term
“Obligations” (or equivalent term) in each Other Pari Passu Lien Obligations
Agreement; provided that such “Obligations” (or equivalent term) have been
designated as Other Pari Passu Lien Obligations pursuant to and in accordance
with Section 7.18. All Other Pari Passu Lien Obligations shall constitute
“Additional Term Pari Passu Lien Obligations” for purposes of the Intercreditor
Agreement.

“Other Pari Passu Lien Obligations Agent” shall mean the Person appointed to act
as trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agent Consent” means a consent substantially
in the form of Exhibit B to this Agreement executed by the Other Pari Passu Lien
Obligations Agent for any holders of Other Pari Passu Lien Obligations pursuant
to Section 7.18.

“Other Pari Passu Lien Obligations Agreement” shall mean any indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
entered into among the Collateral Agent, the Administrative Agent and each Other
Pari Passu Lien Obligations Agent with respect to the Obligations, in form and
substance reasonably satisfactory to each party thereto.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third Person (other than an agreement with any Person who is an
affiliate or a subsidiary of any Grantor) any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third Person, is in existence, and all rights of any
Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent, all registrations and recordings thereof, and
all applications for letters patent, including registrations, recordings and
pending applications in the United States Patent and Trademark Office (or any
successor), including those listed on Schedule III, (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein and (c) all income,
royalties, damages and payments now or hereafter due and/or payable with respect
thereto, all damages and payments for past, present or future infringements
thereof and rights to sue therefor, and all rights corresponding thereto
throughout the world.

“Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement to the extent such Permitted Liens are not prohibited under any Other
Pari Passu Lien Obligations Agreement.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of the applicable Grantor with respect to the securities and other
property referred to in clauses (a), (b) and (c) above and (e) all Proceeds of
any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II (it
being agreed that only debt securities and promissory notes with an individual
principal amount equal to or greater than $1,000,000 are required to be listed
on such schedule)), (b) any debt securities or promissory notes in the future
issued to such Grantor and (c) any other instruments evidencing the debt
securities described above, if any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule II) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Property and (b) the certificates, if any,
representing all such Equity Interests.

“Prior Collateral Agent” shall have the meaning assigned to such term in
Section 7.19.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Hedging Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

“Secured Debt Documents” shall mean, collectively, this Agreement, the other
Security Documents, the Credit Agreement, the other Loan Documents and each
Other Pari Passu Lien Obligations Agreement.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) each Other Pari Passu Lien Obligations Agent,
(e) the holders of Other Pari Passu Lien Obligations, (f) each Hedge Bank party
to a Secured Hedge Agreement, (g) the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Secured Debt Document, and
(h) the successors and permitted assigns of each of the foregoing.

“Security Documents” shall have the meaning assigned to such term in the Credit
Agreement and any analogous term in any Other Pari Passu Lien Obligations
Agreement.

“Security Interest” shall mean the pledge and security interest confirmed and
granted pursuant to Section 3.01.

“Subsidiary Guarantor” shall mean any of the following: (a) the Restricted
Subsidiaries identified on Schedule I hereto as Subsidiary Guarantors and
(b) each other Restricted Subsidiary that becomes a party to this Agreement as a
Subsidiary Guarantor after the Closing Date, excluding any Excluded Subsidiary.

“Successor Collateral Agent” shall have the meaning assigned to such term in
Section 7.19.

“Termination Date” shall mean the date on which (a) all Term Loans and all other
non-contingent Obligations (other than Secured Hedge Obligations) have been paid
in full in cash, (b) all Term Loan Commitments and other commitments under the
Secured Debt Documents have terminated and (c) arrangements satisfactory to each
Hedge Bank have been made with respect to its Secured Hedge Obligations.

 

6



--------------------------------------------------------------------------------

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third Person (other than an agreement with any Person
who is an affiliate or a subsidiary of any Grantor) any right to use any
trademark now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license, or granting to any Grantor any right to use any
trademark now or hereafter owned by any third Person, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers and designs, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office (or any successor office), and all extensions or renewals
thereof, including those registrations and applications listed on Schedule III,
(b) all goodwill associated therewith or symbolized thereby and (c) all causes
of action arising prior to, on or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.

(a) Each Guarantor hereby absolutely, irrevocably and unconditionally guarantees
to the Secured Parties, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Guarantor further agrees that the
Obligations may be increased, extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any increase, extension or renewal of any Obligation.
Each Guarantor waives (to the extent permitted by applicable law) presentment
to, demand of payment from and protest to the Borrower or any other Grantor of
any Obligation, and also waives notice of acceptance of its guarantee and notice
of protest for nonpayment. Each Guarantor hereby further jointly and severally
agrees that if the Borrower shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Obligations, such
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

(b) Notwithstanding any provision of this Agreement to the contrary, it is
intended that this Agreement, and any Liens granted hereunder by each Guarantor
to secure the obligations and liabilities arising pursuant to this Agreement,
not constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence and taking into account the provisions of
Section 5.02, constitute a Fraudulent Conveyance, this Agreement and each such
Lien shall be valid and enforceable only to the maximum extent that would not
cause this Agreement or such Lien to constitute a Fraudulent Conveyance, and
this Agreement shall automatically be deemed to have been amended accordingly at
all relevant times. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance or fraudulent transfer under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any applicable fraudulent conveyance or fraudulent transfer law or similar law
of any state, nation or other governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and waives any right (except such as shall be required by
applicable law and cannot be waived) to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

 

7



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.14 and the limitations set forth in Section 2.01(b), the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense (other than payment or performance of the Obligations (other than
contingent obligations), in full) or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Secured Debt Document (other
than pursuant to the terms of a waiver, amendment, modification or release of
this Agreement in accordance with the terms hereof) or any other agreement,
including with respect to the release of any other Guarantor under this
Agreement and so long as any such amendment, modification or waiver of any
Secured Debt Document is made in accordance with the terms thereof, (iii) the
release of, or any impairment of or failure to perfect any Lien on or security
interest in, any security held by the Collateral Agent or any other Secured
Party for the Obligations, (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the occurrence of the Termination Date). Each
Guarantor expressly authorizes the Collateral Agent, in accordance with the
Credit Agreement and applicable law, to take and hold security for the payment
and performance of the Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense (other than payment or performance of the Obligations (other than
contingent obligations), in full) based on or arising out of any defense of the
Borrower or any other Grantor or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower or any other Grantor, other than the occurrence of the Termination
Date. The Collateral Agent and the other Secured Parties may, in accordance with
the Credit Agreement and applicable law, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Grantor or exercise any other right or remedy
available to them against the Borrower or any other Grantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Termination Date has occurred. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Grantor, as the
case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or shall be automatically reinstated, as the case
may be, if at any time and for any reason payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by the Collateral Agent or
any other Secured Party whether upon the bankruptcy or reorganization of the
Borrower, any other Grantor, or otherwise, notwithstanding the occurrence of the
Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Grantor to pay any Obligation when
and as the same shall become due and payable, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
jointly and severally promises to and will promptly pay, or cause to be paid, to
the Collateral Agent for distribution to the Secured Parties in cash the amount
of such unpaid Obligation (other than payment of any contingent obligations).
Upon payment by any Guarantor of any sums to the Collateral Agent as provided
above, all rights of such Guarantor against the Borrower or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article V.

 

8



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself reasonably informed of the Borrower’s and each other
Grantor’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Collateral Agent nor any other Secured Party will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article II constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring motion-action under New York
CPLR Section 3213.

SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Hedging Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.08 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.08, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.08 shall remain in full force and effect until the Termination Date.
Each Qualified ECP Guarantor intends that this Section 2.08 constitute, and this
Section 2.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) Each Grantor hereby pledges and grants to the Collateral Agent, for the
benefit of the Secured Parties, as security for the payment and performance, as
the case may be, in full when due (whether at stated maturity, by acceleration
or otherwise) of the Obligations (other than contingent obligations), a security
interest in all right, title or interest in or to any and all of the following
assets and properties in each case whether tangible or intangible, wherever
located, and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (but excluding any Excluded Property, collectively, the
“Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments, including all Pledged Securities;

 

9



--------------------------------------------------------------------------------

(viii) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;

(ix) all Investment Property;

(x) all Intellectual Property;

(xi) all Pledged Collateral;

(xii) all Records and all books and records pertaining to the Collateral;

(xiii) all letters of credit under which such Grantor is the beneficiary and
Letter-of-Credit Rights;

(xiv) all Supporting Obligations;

(xv) all cash and Cash Equivalents;

(xvi) all Deposit Accounts and Securities Accounts, including all cash,
marketable securities, securities entitlements, financial assets and other funds
held in or on deposit in any of the foregoing;

(xvii) all rights to any price protection payments, rebates, discounts, credits,
factory holdbacks, incentive payments and other amounts which at any time are
due Grantors from a Floorplan Approved Vendor (as defined in the Revolving
Credit Agreement) in connection with Floorplan Financed Inventory (as defined in
the Revolving Credit Agreement);

(xviii) all other personal property whatsoever of such Grantor; and

(xix) to the extent not otherwise included, all Proceeds, all accessions to and
substitutions and replacements for and products of any and all of the foregoing
and all offsprings, rents profits and products of any of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

(b) [Reserved].

(c) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of such
Grantor or words of similar effect, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(d) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, with or without the signature of any Grantor, and naming any
Grantor or the Grantors as debtors and the Collateral Agent as secured party.
The Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(e) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this

 

10



--------------------------------------------------------------------------------

Agreement shall be construed to make the Collateral Agent or any other Secured
Party liable as a member of any limited liability company or as a partner of any
partnership, and neither the Collateral Agent nor any other Secured Party by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless the Collateral Agent shall become the owner
of Pledged Collateral consisting of a limited liability company interest or a
partnership interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Collateral Agent, any other
Secured Party, any Grantor and/or any other Person.

SECTION 3.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the other Secured Parties that:

(a) In executing and delivering this Agreement, each Grantor has (i) adequate
means to obtain from the Borrower on a continuing basis information concerning
the Borrower; (ii) full and complete access to the Secured Debt Documents and
any other documents executed in connection with the Secured Debt Documents; and
(iii) not relied and will not rely upon any representations or warranties of any
Secured Party not embodied herein or any acts heretofore or hereafter taken by
any Secured Party (including but not limited to any review by any Secured Party
of the affairs of the Borrower).

(b) Each Grantor has good and valid rights in and title (except as otherwise
permitted by all Secured Debt Documents) to the Collateral with respect to which
it has purported to grant a Security Interest hereunder, has full organizational
power and authority to grant to the Collateral Agent, for the benefit of the
Secured Parties, the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, and no Lien exists upon the Collateral (and no right or option
to acquire the same exists in favor of any other Person) other than (i) the
valid and perfected security interest created or provided for herein and
(ii) Liens expressly permitted by all Secured Debt Documents.

(c) (i) Uniform Commercial Code financing statements (including fixture filings,
if applicable) or other appropriate filings, recordings or registrations
containing a description of the Collateral have been prepared by the Collateral
Agent based upon the information provided to the Collateral Agent and the
Secured Parties by the Grantors for filing in each governmental, municipal or
other office specified on Schedule IV hereof (or specified by notice from the
Borrower to the Collateral Agent after the date hereof in the case of filings,
recordings or registrations required by Section 5.09 of the Credit Agreement or
after the date hereof in the case of filings, recordings or registrations
required by any comparable provision of any Other Pari Passu Lien Obligations
Agreement), which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Collateral consisting of United States Patents, Trademarks and Copyrights)
that are necessary as of the date hereof (or after the date hereof, in the case
of filings, recordings or registrations required by Section 5.09 of the Credit
Agreement or after the date hereof in the case of filings, recordings or
registrations required by any comparable provision of any Other Pari Passu Lien
Obligations Agreement) to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; and (ii) notwithstanding the foregoing, each Grantor
represents and warrants that a fully executed agreement in the form hereof or,
alternatively, each applicable short form Intellectual Property Security
Agreement, and containing a description of all Collateral consisting of
Intellectual Property that is material to the conduct of such Grantor’s business
with respect to United States Patents and United States federally registered
Trademarks (and Trademarks for which United States federal registration
applications are pending) and United States federally registered Copyrights has
been or will be delivered to the Collateral Agent for recording by the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent in respect of all such Collateral in which a security interest
may be perfected by filing, recording or registration in the United States, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than filings described in Section
3.02(c)(i), and other than such actions as are necessary to perfect the Security
Interest with respect to any Collateral consisting of United States Patents,
United States federally registered Trademarks and United States federally
registered Copyrights (and applications therefor) that are material to the
conduct of such Grantor’s business and that are acquired or developed after the
date hereof).

 

11



--------------------------------------------------------------------------------

(d) The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 3.02(c), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(c), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form Intellectual Property Security Agreement) with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, within the 3-month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the 1-month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205. The Security
Interest is and shall be prior to any other Lien on any of the Collateral, other
than Permitted Liens.

(e) Schedule II correctly sets forth as of the date hereof the percentage of the
issued and outstanding shares or units of each class of the Equity Interests of
the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(f) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable (if applicable)
and (ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(g) Schedule V correctly sets forth as of the date hereof (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of organization of
each Grantor, (v) the identity or type of organization of each Grantor and
(vi) the Federal Taxpayer Identification Number, if any, of each Grantor. The
Borrower agrees to update the information required pursuant to the preceding
sentence as provided in Section 5.06 of the Credit Agreement and any comparable
provision of any Other Pari Passu Lien Obligations Agreement.

(h) [Reserved].

(i) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States of America, any
state thereof or the District of Columbia or (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof or
the District of Columbia.

(j) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof.

(k) As of the date hereof, all of Grantors’ locations where Collateral
constituting Inventory is located (other than (i) Collateral in transit or out
for repair or maintenance or (ii) locations where the value of Inventory located
at any such location does not exceed $2,000,000 and the aggregate value of
Inventory located at all such locations does not exceed $10,000,000) are listed
on Schedule VI. All of said locations are owned by the Grantors except for
locations (i) which are leased by the Grantors as lessees and designated in Part
B(ii) of Schedule VI and (ii) at which Inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment as designated in Part B(iii)
of Schedule VI.

 

12



--------------------------------------------------------------------------------

(l) All of such Grantor’s Deposit Accounts are listed on Schedule VII.

(m) Schedule VIII lists all Chattel Paper of such Grantor having an individual
fair market value in excess of $250,000.

(n) With respect to Accounts and Chattel Paper, the information with respect to
the Accounts and Chattel Paper (including without limitation the names of
obligors, amounts owing and due dates) is and will be correctly stated in all
material respects in all records of the Grantors relating thereto and in all
invoices with respect thereto required to be furnished to the Collateral Agent
by the Grantors from time to time pursuant to the Secured Debt Documents.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(i), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien which does not
constitute a Permitted Lien.

(b) Subject to Section 3.02(i), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be filed all such further instruments and documents and take all such
actions as the Collateral Agent may from time to time reasonably request to
obtain, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing or continuation statements
(including fixture filings) or other documents in connection herewith or
therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so unless an Event of Default shall have occurred
and be continuing, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or any other Secured Debt Document,
and each Grantor agrees to reimburse the Collateral Agent within 30 days after
written demand for any reasonable out of pocket payment made or any reasonable
out of pocket expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees or Liens and maintenance as set forth herein or in the other
Secured Debt Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

(e) In the case of each Grantor, such Grantor shall, on or prior to the date on
which a Compliance Certificate is (or, if the Credit Agreement is not then in
effect, would have been required under the Credit Agreement (as last in effect)
to be) delivered to the Administrative Agent pursuant to Section 5.04(c) of the
Credit Agreement for the fiscal quarter in which such Grantor obtains actual
knowledge thereof, give notice to the Collateral Agent of any Commercial Tort
Claim of such Grantor in which the damages being sought are reasonably estimated
by such Grantor to exceed $2,500,000 and shall grant to the Collateral Agent,
for the benefit of the Secured Parties, a first priority security interest in
such Commercial Tort Claim. After such grant, such Commercial Tort Claim shall
be deemed to constitute Collateral for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

(f) Subject to the following sentence, the Grantors will not (i) maintain any
Inventory (other than such Collateral in transit) at any location other than
those locations listed on Schedule VI (except for locations where the fair
market value of Inventory at any such location does not exceed $2,000,000 and
the aggregate fair market value of Inventory at all such locations does not
exceed $10,000,000), (ii) otherwise change, or add to, such locations, or
(iii) change their respective principal places of business or chief executive
offices from the location identified on Schedule VI. Each Grantor will give the
Collateral Agent at least ten (10) days prior written notice (or such shorter
notice to which the Collateral Agent has consented in writing) of any new
principal place of business or chief executive office or any new location for
any of its Inventory, except for locations where the market value of Inventory
stored or warehoused at any such new location does not exceed $2,000,000 and the
aggregate market value of Inventory, stored or warehoused at all such new
locations (together with all other locations not listed on Schedule VI) does not
exceed $10,000,000 (such locations, “Excluded Locations”). With respect to any
such new location (excluding Excluded Locations), such Grantor will execute such
documents and take such actions as the Collateral Agent reasonably deems
necessary to perfect and protect the Liens granted under the Collateral
Documents.

(g) Receivables.

(i) The Grantors will deliver to the Collateral Agent promptly upon its request
after the occurrence and during the continuation of an Event of Default
duplicate invoices with respect to each Account bearing such language of
assignment as the Collateral Agent shall specify.

(ii) Upon the request of the Collateral Agent after the occurrence and during
the continuation of an Event of Default, the Grantors shall take all steps
reasonably necessary to grant the Collateral Agent “control” (within the meaning
of set forth in Section 9-105 of the Uniform Commercial Code) of all electronic
chattel paper in accordance with the Uniform Commercial Code.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments. Upon the occurrence and during the continuation of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $1,000,000 individually, such Grantor shall, upon the request of the
Collateral Agent, promptly endorse, assign and deliver the same to the
Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, to the extent the same do
not constitute Excluded Property, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.01 shall be physically delivered to the Collateral Agent in accordance
with the terms of the Credit Agreement and each other Secured Debt Document and
endorsed to the Collateral Agent or endorsed in blank.

(c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $250,000 to secure payment
of an Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

 

14



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit that is (i) not a Supporting Obligation of any Collateral and
(ii) in excess of $2,500,000 individually, or $10,000,000 in the aggregate for
all such letters of credit of the Grantors, such Grantor shall, on the date on
which a Compliance Certificate is (or, if the Credit Agreement is not then in
effect, would have been required under the Credit Agreement (as last in effect)
to be) delivered to the Administrative Agent pursuant to Section 5.04(c) of the
Credit Agreement for the fiscal quarter in which such Grantor becomes a
beneficiary thereof, notify the Collateral Agent thereof and, at the request of
the Collateral Agent, enter into an agreement with the Collateral Agent, the
issuer of such letter of credit or any nominated person with respect to the
Letter-of-Credit Rights under such letter of credit. Such agreement shall
collaterally assign such Letter-of-Credit Rights to the Collateral Agent and
such assignment shall be sufficient to grant control to the Collateral Agent for
the purposes of Section 9-107 of the New York UCC (or any similar section under
any equivalent Uniform Commercial Code), and shall be in form and substance
reasonably satisfactory to Collateral Agent.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given the Grantors at least three (3) days’ prior written notice of
its intent to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Secured Debt Documents and applicable law and no notice of any such
voting or exercise of any consensual rights and powers need be given to the
Collateral Agent.

(b) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Secured
Debt Documents and applicable law; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged
Collateral shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent) on or prior to the later to occur of (i) 30 days following
the receipt thereof and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the receipt of such items and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Collateral Agent may consent).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.

(a) Other than to the extent not prohibited herein or in any other Secured Debt
Document, except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor agrees that it will not do any act, or omit to do any act,
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, other than the expiration of
such Patent at the end of its natural term, subject to such Grantor’s reasonable
business judgment.

(b) Other than to the extent not prohibited herein or in any other Secured Debt
Document, except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

 

15



--------------------------------------------------------------------------------

(c) Other than to the extent not prohibited herein or in any other Secured Debt
Document, except as could not reasonably be expected to have a Material Adverse
Effect, and subject to each Grantor’s reasonable business judgment, each Grantor
will take all reasonable and necessary steps that are consistent with reasonable
business practice in any proceeding before the United States Patent and
Trademark Office, and the United States Copyright Office, to maintain and pursue
each material application relating to the Patents, Trademarks and/or Copyrights
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registration of the Trademarks and Copyrights that is material
to the conduct of any Grantor’s business, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Property) after the date hereof,
to the extent that such Intellectual Property would be a part of the Collateral
under the terms of this Agreement had it been owned by such Grantor as of the
date hereof, (“After-Acquired Intellectual Property”), (i) the provisions of
this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 120 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable United States federally registered (and all
applications for United States federally registered) After-Acquired Intellectual
Property owned by it as of the last day of the applicable fiscal year, to the
extent that such Intellectual Property is not Excluded Property and to the
extent that it is not covered by any previous Intellectual Property Security
Agreement so signed and delivered by it.

SECTION 3.07. Limitations. Notwithstanding anything to the contrary in this
Agreement or any other Security Document, (i) the Collateral Agent shall not
require the taking of any action (other than, for the avoidance of doubt,
execution and delivery of this Agreement) to create a Lien on, or require the
perfection of any Lien granted in, those assets located outside the United
States or otherwise take any action with respect to creation or perfection of
Liens under foreign laws, (ii) the Collateral Agent shall not require control
agreements or perfection by “control” arrangements with respect to deposit and
securities accounts (provided that, to the extent control agreements or
perfection by “control” arrangements with respect to deposit and securities
accounts are entered into pursuant to the requirements of, or otherwise in
connection with, the Revolving Credit Agreement, such agreements or arrangements
shall also be entered into in favor of the Collateral Agent), (iii) the
Collateral Agent shall not require notices to be sent to account debtors or
other contractual third-parties except following the occurrence and during the
continuance of an Event of Default, (iv) the Collateral Agent shall not require
landlord waivers and other third-party access or statutory lien subordinations
or waivers, (v) the Collateral Agent shall not require the perfection of
security interests in motor vehicles and other assets subject to certificates of
title statutes to the extent a Lien thereon cannot be perfected by the filing of
a Uniform Commercial Code financing statement (or the equivalent), (vi) the
Collateral Agent shall not require perfection of (A) letters of credit and
Letter-of-Credit Rights which (1) do not constitute Supporting Obligations and
(2) are not in excess of $2,500,000 individually, or $10,000,000 in the
aggregate for all such letters of credit and Letter-of-Credit Rights of the Loan
Parties and (B) Commercial Tort Claims which (1) require any additional action
by any Loan Party to grant or perfect a security interest in such Commercial
Tort Claim and (2) are not in excess of $2,500,000 individually, or $10,000,000
in the aggregate, in each case, other than the filing of a Uniform Commercial
Code financing statement (or the equivalent), and (vii) the Collateral Agent
shall not require the taking of a Lien on, or require the perfection of any Lien
granted in, those assets as to which the cost of obtaining or perfecting such
Lien (including any mortgage, stamp, intangibles or other tax or expenses
relating to such Lien) is excessive in relation to the practical benefit to the
Lenders of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent.

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Borrower, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee

 

16



--------------------------------------------------------------------------------

or as sub-agent) or the name of the applicable Grantor, endorsed or assigned in
blank or in favor of the Collateral Agent. Subject to the Intercreditor
Agreement with respect to the ABL Priority Collateral (as therein defined), upon
the occurrence and during the continuance of an Event of Default and with prior
written notice to the relevant Grantor, the Collateral Agent shall at all times
have the right to exchange the certificates representing any Pledged Securities
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 or this
Section 4.01(b) shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly delivered to the Collateral Agent upon written demand in the same form
as so received (with any necessary endorsement or instrument of assignment). Any
and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.03. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (c) of Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a) of Section 3.05, and the
obligations of the Collateral Agent under paragraph (b) of Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided, however, that unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right, in its sole discretion, from time to time following and during the
continuance of an Event of Default and the provision of the notice referred to
above to permit the Grantors to exercise such rights. To the extent the notice
referred to in the first sentence of this paragraph (c) has been given, after
all Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a) of Section 3.05, and the Collateral Agent shall again have the
obligations under paragraph (b) of Section 3.05.

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on written demand, and
it is agreed that the Collateral Agent shall have the right to take any of or
all the following actions at the same or different times: (a) with respect to
any Collateral consisting of Intellectual Property, on written demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral (provided that such assignment, transfer or conveyance of
any Collateral consisting of Trademarks includes an assignment, transfer or
conveyance of the goodwill associated with such Trademarks) by the applicable
Grantor to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements), (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral without breach of the peace, and subject to the terms of any
related lease agreement, to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral, and
(c) generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code, whether or not the Uniform Commercial Code is in
effect in the applicable jurisdiction, or other applicable law. Without limiting
the generality of the foregoing, each Grantor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange upon such
commercially reasonable terms and conditions as it may deem necessary, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it necessary to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they

 

17



--------------------------------------------------------------------------------

are purchasing the Collateral for their own account for investment and not with
a view to the distribution or sale thereof, and upon consummation of any such
sale the Collateral Agent shall have the right to assign, transfer and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations (other than contingent
obligations) paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

Subject to Section 7.19, until the Termination Date, each Grantor irrevocably
makes, constitutes and appoints the Collateral Agent (and all officers,
employees or agents designated in writing by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. Upon the
occurrence and during the continuance of an Event of Default, in the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required under the Credit Agreement or any other Secured
Debt Document or to pay any premium in whole or part relating thereto, the
Collateral Agent may upon prior written notice to such Grantor, without waiving
or releasing any obligation or liability of any Grantor hereunder or any Default
or Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems necessary. All sums disbursed by the
Collateral Agent in connection with this paragraph, including attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
written demand as provided in Section 9.05 of the Credit Agreement or any
comparable provision of any Other Pari Passu Lien Obligations Agreement, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 

18



--------------------------------------------------------------------------------

SECTION 4.03. Application of Proceeds. Subject to the Intercreditor Agreement,
if an Event of Default shall have occurred and be continuing, the Collateral
Agent shall apply the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral in accordance with any applicable Pari Passu
Intercreditor Agreement or, (i) if there are no Other Pari Passu Lien
Obligations outstanding at such time or all Other Pari Passu Lien Obligations
have been paid in full (other than contingent obligations) and the Loan
Obligations remain outstanding, in accordance with Section 2.17(b) of the Credit
Agreement and (ii) if the Loan Obligations have been paid in full (other than
contingent obligations) and only one class of Other Pari Passu Lien Obligations
remains outstanding, in accordance with the applicable Other Pari Passu Lien
Obligations Agreement. Upon any sale of Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.04. Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise its rights and remedies in
this Article IV after and during the continuance of an Event of Default, each
Grantor hereby grants to the Collateral Agent (until the termination of this
Agreement and subject to Section 7.14) an irrevocable nonexclusive limited
license (exercisable without payment of royalty or other compensation to the
Grantors), subject in all respects to any Licenses to use, license or sublicense
any of the Collateral consisting of know-how, Patents, Copyrights and
Trademarks, now owned or hereafter acquired by such Grantor, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default; provided, however, that any license or sublicense entered into
by the Collateral Agent with a third party in accordance with this Section 4.04
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default, except to the extent that such license or sublicense would
invalidate or render unenforceable any such Grantor’s Intellectual Property.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act or any similar
statute hereafter enacted analogous in purpose or effect (the Securities Act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Collateral Agent may, with respect to
any sale of such Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Collateral Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 4.05 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

19



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 5.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.15, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 5.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 5.01 to the extent of such payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Obligations until the Termination
Date; provided, that if any amount shall be paid to such Guarantors on account
of such subrogation rights at any time prior to the Termination Date, such
amount shall be held in trust for the benefit of the Secured Parties and shall
promptly be paid to the Collateral Agent to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 4.03. No
failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 5.01 and 5.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of its obligations hereunder.

ARTICLE VI

Intentionally Deleted

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect).
Communications and notices to the Administrative Agent, the Collateral Agent,
Holdings or the Borrower shall be made to the Administrative Agent, the
Collateral Agent, Holdings or the Borrower, as applicable, at its address set
forth in the Credit Agreement, and communications and notices to any Other Pari
Passu Lien Obligations Agent shall be made to it at its address set forth in the
applicable Other Pari Passu Lien Obligations Agent Consent. All communications
and notices hereunder to any Subsidiary Guarantor shall be given to it in care
of the Borrower.

 

20



--------------------------------------------------------------------------------

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein or in any other Secured Debt Document
shall be considered to have been relied upon by the Secured Parties and shall
survive the making by the Lenders of any Term Loans, the extension of credit or
purchase by the holders of any Other Pari Passu Lien Obligations and the
extension of financial accommodations by any Hedge Banks, regardless of any
investigation made by any Secured Party on their behalf and notwithstanding that
the Collateral Agent or any other Secured Party may have had notice or actual
knowledge of any Default at the time of the making of such extension of credit
and shall continue in full force and effect until the Termination Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and when the Collateral Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto. This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.05. Collateral Agent’s Expenses; Indemnity. The parties hereto agree
that the Collateral Agent shall be entitled to reimbursement of its expenses
incurred hereunder by the Grantors, and the Collateral Agent and other
Indemnitees shall be indemnified by the Grantors, in each case, mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement and any comparable
provision of any Other Pari Passu Lien Obligations Agreement. Any such amounts
payable as provided hereunder shall be additional Obligations secured hereby and
by the other Security Documents. The provisions of this Section 7.05 shall
survive the Termination Date.

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact.

(a) Subject to Section 7.19, until the Termination Date, each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (i) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (ii) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (iii) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (iv) to send verifications of Accounts to any Account Debtor, (v) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (vi) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (vii) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent, (viii) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral
(provided that any sale, assignment or transfer of Collateral consisting of
Trademarks includes a sale, assignment or transfer of the goodwill associated
with such Trademarks), (ix) to apply the proceeds of any Obligations as provided
in Article IV, (x) to exercise all of such Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xi) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xii) to prepare,
file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xiii) to change the address for delivery of mail addressed to such Grantor to
such address as the Collateral Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor and (xiv) to do all other acts and
things necessary to carry out the purposes of this Agreement in accordance with
its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as

 

21



--------------------------------------------------------------------------------

requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, willful misconduct, fraud or bad faith (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). The foregoing powers of attorney being coupled with an interest, are
irrevocable until the Security Interest shall have terminated in accordance with
the terms hereof.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and the other Secured Parties, under this Section 7.06 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers.

(c) Following the occurrence and during the continuance of an Event of Default,
the Collateral Agent may, in the Collateral Agent’s own name or in the name of a
nominee of the Collateral Agent, communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of such Grantors, parties to contracts with
the Grantors and obligors in respect of Instruments of the Grantors to verify
with such Persons, to the Collateral Agent’s reasonable satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

SECTION 7.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right or power hereunder or under any other Secured Debt Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Debt Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Secured Debt Document or consent to any departure by any Secured Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the extension of the Term Loan
Maturity Date shall not be construed as a waiver of any Default, regardless of
whether the Collateral Agent or any other Secured Party may have had notice or
knowledge of such Default at the time. Except as otherwise provided herein, no
notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors that are party thereto and are affected
by such waiver, amendment or modification, subject to Section 9.08 of the Credit
Agreement and any comparable provision of any Other Pari Passu Lien Obligations
Agreement. Notwithstanding the foregoing, (i) any Other Pari Passu Lien
Obligations Agent, on behalf of itself and holders of Other Pari Passu Lien
Obligations represented by it, may become party to this Agreement in accordance
with Section 7.18 and (ii) technical modifications may be made to this Agreement
(which shall be implemented in the form of an amendment hereto or an amendment
and restatement hereof in form and substance reasonably satisfactory to, and
executed by, the Collateral Agent and Grantors) to facilitate the inclusion of
Other Pari Passu Lien Obligations without any further action by any other party
hereto to the extent such Other Pari Passu Lien Obligations are permitted to be
incurred under the Secured Debt Documents and become Other Pari Passu Lien
Obligations in compliance with Section 7.18.

 

22



--------------------------------------------------------------------------------

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER SECURED DEBT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER SECURED DEBT DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Secured Debt Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile, PDF or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive1 jurisdiction of any New York
State court or Federal court of the United States of America, sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Secured Debt Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto and the Secured Parties, by their
acceptance of the benefits of this Agreement agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Secured Debt Documents against any Grantor or its properties in the
courts of any jurisdiction.

(b) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Secured
Debt Documents in any New York State or Federal court. Each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

1  NTD: Conformed to Credit Agreement.

 

23



--------------------------------------------------------------------------------

(c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 7.14. Termination or Release.

(a) This Agreement, the Guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, without limitation, the licenses granted by the Grantors and the
Collateral Agent pursuant to Section 4.04) shall automatically terminate on the
Termination Date and any Liens arising therefrom shall be automatically
released.

(b) Any Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement and each other Secured Debt Document as a
result of which such Guarantor ceases to guarantee any Obligations.

(c) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement and each other Secured Debt Document to any
person that is not a Grantor or (ii) the effectiveness of any written consent to
the release of the Security Interest granted hereby in any Collateral (A) if
there are Loan Obligations and Other Pari Passu Lien Obligations then
outstanding (or there are multiple series of Other Pari Passu Lien Obligations
then outstanding that are subject to a Pari Passu Intercreditor Agreement) and a
Pari Passu Intercreditor Agreement is then in effect, in accordance with the
applicable Pari Passu Intercreditor Agreement, (B) if there are no Other Pari
Passu Lien Obligations then outstanding or all Other Pari Passu Lien Obligations
have been paid in full (other than contingent obligations) and the Loan
Obligations remain outstanding, in accordance with Section 9.08 of the Credit
Agreement or (C) if the Loan Obligations have been paid in full (other than
contingent obligations) and only one class of Other Pari Passu Lien Obligations
remains outstanding, in accordance with the applicable Other Pari Passu Lien
Obligations Agreement, as applicable, the Security Interest in such Collateral
shall be automatically released, and the licenses granted by the Grantors and
the Collateral Agent pursuant to Section 4.04 in such Collateral shall be
automatically terminated.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.14 shall be without recourse to
or representation or warranty by the Collateral Agent (other than any
representation and warranty that the Collateral Agent has the authority to
execute and deliver such documents) or any Secured Party. Without limiting the
provisions of Section 7.05, the Borrower shall reimburse the Collateral Agent
upon written demand for all reasonable out-of-pocket costs and expenses,
including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.14 as provided in
Section 9.05 of the Credit Agreement and any comparable provision of any Other
Pari Passu Lien Obligations Agreement.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon the
reasonable request of the Collateral Agent, deliver to the Collateral Agent an
Officer’s Certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.14.

SECTION 7.15. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement or any comparable provision of any Other Pari Passu Lien Obligations
Agreement, as applicable, certain additional wholly owned Restricted
Subsidiaries may be required to enter into this Agreement as a Subsidiary
Guarantor and a Grantor. Upon execution and delivery by the Collateral Agent and
such Restricted Subsidiary of a supplement in the form of Exhibit A hereto, such
Restricted Subsidiary shall become a Subsidiary Guarantor and a Grantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor and a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 7.16. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Pledged Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Secured Debt Document, any other agreement with respect to
any of the Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Secured Debt Document, or any other agreement or instrument (so long as the same
are made in accordance with the terms of the applicable Secured Debt Document),
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement other
than payment of the Obligations (other than contingent obligations), in full.

SECTION 7.17. Intercreditor Agreements. The provisions of this Agreement shall
be subject to the provisions of the Intercreditor Agreement and any applicable
Pari Passu Intercreditor Agreement. In the event of any conflict between this
Agreement and the Intercreditor Agreement or any applicable Pari Passu
Intercreditor Agreement, the provisions of the Intercreditor Agreement or such
Pari Passu Intercreditor Agreement, as applicable, shall control and govern.

SECTION 7.18. Additional Obligations. On or after the date hereof and so long as
such obligations are permitted to be incurred (and secured on a pari passu basis
with the Obligations) under the Credit Agreement and each Other Pari Passu Lien
Obligations Agreement then in effect, the Borrower may from time to time
designate obligations in respect of Indebtedness to be secured on a pari passu
basis with the then-outstanding Obligations as Other Pari Passu Lien Obligations
hereunder by delivering to the Collateral Agent, the Administrative Agent and
each Other Pari Passu Lien Obligations Agent (a) an Officer’s Certificate
(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other Pari Passu Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Other Pari Passu
Lien Obligations is permitted by the Credit Agreement, each Other Pari Passu
Lien Obligations Agreement then in effect and each other Secured Debt Document
then in effect, and (iv) specifying the name and address of the applicable Other
Pari Passu Lien Obligations Agent for such obligations, (b) an Other Pari Passu
Lien Obligations Agent Consent (in the form attached as Exhibit B) executed by
the Other Pari Passu Lien Obligations Agent for such obligations and the
Borrower and (c) if not already then in effect, a fully executed Pari Passu
Intercreditor Agreement (or, to the extent such Pari Passu Intercreditor
Agreement is then in effect, a joinder thereto to the extent required thereby).
Upon the satisfaction of all conditions set forth in the preceding sentence,
(x) the Collateral Agent shall act as collateral agent under and subject to the
terms of the Security Documents for the benefit of all Secured Parties,
including without limitation, any Secured Parties that hold any such Other Pari
Passu Lien Obligations, and shall execute and deliver the acknowledgement at the
end of the Other Pari Passu Lien Obligations Agent Consent (for the avoidance of
doubt, the Collateral Agent’s signed acknowledgement of any Other Pari Passu
Lien Obligations Agent Consent shall not be a condition precedent to the
effectiveness of such Other Pari Passu Lien Obligations Agent Consent), (y) the
Administrative Agent and each Other Pari Passu Lien Obligations Agent agree to
the appointment, and acceptance of the appointment, of the Collateral Agent as
collateral agent for the holders of such Other Pari Passu Lien Obligations as
set forth in each Other Pari Passu Lien Obligations Agent Consent and agrees, on
behalf of itself and each Secured Party it represents, to be bound by this
Agreement, the Intercreditor Agreement and any applicable Pari Passu
Intercreditor Agreement and (z) such Other Pari Passu Lien Obligations shall
automatically be deemed to be “Other Pari Passu Lien Obligations” (or analogous
term) in any then existing Pari Passu Intercreditor Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new Obligations to this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 7.19. Person Serving as Collateral Agent. The initial Collateral Agent
may resign as Collateral Agent, and a successor Collateral Agent may be
appointed as Collateral Agent, on the terms set forth in the Credit Agreement.
Immediately upon the occurrence of the Termination Date (in this instance only,
as defined in the Credit Agreement), if any Other Pari Passu Lien Obligations
are then outstanding, the Other Pari Passu Lien Obligations Agent for such Other
Pari Passu Lien Obligations (or, if more than one series of Other Pari Passu
Lien Obligations is outstanding, the Applicable First Lien Representative) shall
be deemed the Collateral Agent for all purposes under this Agreement. The
Collateral Agent immediately prior to any change in Collateral Agent pursuant to
this Section 7.19 (the “Prior Collateral Agent”) shall be deemed to have
assigned all of its rights, powers and duties hereunder to the successor
Collateral Agent determined in accordance with this Section 7.19 (the “Successor
Collateral Agent”) and the Successor Collateral Agent shall be deemed to have
accepted, assumed and succeeded to such rights, powers and duties. The Prior
Collateral Agent shall cooperate with the Grantors and such Successor Collateral
Agent to ensure that all actions are taken that are necessary or reasonably
requested by the Successor Collateral Agent to vest in such Successor Collateral
Agent the rights granted to the Prior Collateral Agent hereunder with respect to
the Collateral, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Collateral Agent
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the New York UCC or the Uniform Commercial Code of any other
applicable jurisdiction) (or any similar concept under foreign law) over
Collateral pursuant to this Agreement or any other Security Document, the
delivery to the Successor Collateral Agent of the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Prior Collateral Agent, and at the sole cost and expense of the
Grantors. In addition, the Collateral Agent hereunder shall at all times be the
same person that is the “Collateral Agent” under any Pari Passu Intercreditor
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
any Pari Passu Intercreditor Agreement shall also constitute notice of
resignation as the Collateral Agent under this Agreement. Upon the acceptance of
any appointment as the “Collateral Agent” under any Pari Passu Intercreditor
Agreement by a successor “Collateral Agent”, the successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent pursuant to this
Agreement. For the avoidance of doubt, the initial Collateral Agent (and each
other Collateral Agent appointed under the Credit Agreement) shall not be
subject to any obligations or responsibilities under any Other Pari Passu Lien
Obligations Agreement or any other Secured Debt Document related thereto unless
the Collateral Agent shall have agreed to such obligations or responsibilities
in a writing signed by the Collateral Agent.

SECTION 7.20. Impairment. With respect to any Collateral or proceeds of any
Collateral for which a third party (other than a Secured Party) has a Lien or
security interest that is junior in priority to the security interest of any
series of Obligations (it being understood and agreed that the Loan Obligations
constitute a separate series of Obligations from any Other Pari Passu Lien
Obligations) but senior (as determined by appropriate legal proceedings in the
case of any dispute and after giving effect to any applicable intercreditor
agreement) to the security interest of any other series of Obligations (such
third party an “Intervening Creditor”), the value of any Collateral or the
proceeds of any Collateral which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Collateral or proceeds of
the Collateral to be distributed in respect of the series of Obligations with
respect to which such Impairment exists. In furtherance of the foregoing, it is
the intention of the Secured Parties of each series of Obligations that the
holders of Obligations of such series (and not the Secured Parties of any other
series) bear the risk of any determination by a court of competent jurisdiction
that (x) any of the Obligations of such series are unenforceable under
applicable law or are subordinated to any other obligations (other than another
series of Obligations), (y) any of the Obligations of such series do not have a
valid and perfected security interest in any of the Collateral securing any
other series of Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another series of Obligations) on a
basis ranking prior to the security interest of such series of Obligations but
junior to the security interest of any other series of Obligations (any such
condition with respect to any series of Obligations, an “Impairment” of such
series); provided that the existence of a maximum claim with respect to any real
property subject to a mortgage which applies to all Obligations shall not be
deemed to be an Impairment of any series of Obligations. In the event of any
Impairment with respect to any series of Obligations, the results of such
Impairment shall be borne solely by the holders of such series of Obligations,
and the rights of the holders of such series of Obligations (including the right
to receive distributions in respect of such series of Obligations) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the series of such Obligations
subject to such Impairment. Additionally, in the event the Obligations of any
series are modified pursuant to applicable law (including pursuant to
Section 1129 of the Bankruptcy Code), any reference to such Obligations or the
Secured Debt Documents governing such Obligations shall refer to such
obligations or such documents as so modified.

 

26



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

C1 HOLDINGS CORP. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer C1
INTERMEDIATE CORP. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Chief Financial Officer CONVERGEONE, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ANNESE &
ASSOCIATES, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer SPS
HOLDCO, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

STRATEGIC PRODUCTS AND

SERVICES, LLC

By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer PROVIDEA
CONFERENCING, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

[Signature Page to Term Loan Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CONVERGEONE UNIFIED TECHNOLOGY SOLUTIONS, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer
CONVERGEONE TECHNOLOGY UTILITIES, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ALEXANDER
OPEN SYSTEMS, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ARROW
SYSTEMS INTEGRATION, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ASI
MANAGED SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ASI
DEDICATED SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ASI
ELECTRICAL SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

[Signature Page to Term Loan Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ Judith E. Smith

  Name: Judith E. Smith   Title: Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

[Signature Page to Term Loan Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee and Collateral Agreement

SUBSIDIARY GUARANTORS

Name of Subsidiary

 

I-1



--------------------------------------------------------------------------------

Schedule II to the

Guarantee and Collateral Agreement

EQUITY INTERESTS

 

Grantor

  

Issuer

  

Type of
Organization

  

# of

Shares Owned

  

Total Shares
Outstanding

  

% Interest
Pledged

  

Certificate No.

(if uncertificated,
please indicate
so)

  

Par Value

PLEDGED DEBT SECURITIES AND PROMISSORY NOTES

 

II-1



--------------------------------------------------------------------------------

Schedule III to the

Guarantee and Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations and Pending U.S. Copyright Applications for
Registration

 

Grantor

  

Title

  

Filing Date/Issued Date

  

Registration No.

  

Registration Date

 

III-1



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents and Patent Applications

 

Grantor

  

Title

  

Filing Date/Issued Date

  

Status

  

Application/Registration No.

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations and Trademark Applications

 

Grantor

  

Title

  

Filing Date/Issued

Date

  

Status

  

Application/

Registration No.

 

III-3



--------------------------------------------------------------------------------

Schedule IV to the

Guarantee and Collateral Agreement

UCC FILING OFFICES

Grantor

  

Filing Office

 

IV-1



--------------------------------------------------------------------------------

Schedule V to the

Guarantee and Collateral Agreement

UCC INFORMATION

 

Grantor / Legal Name

  

Type of

Entity

  

Mailing Address

  

State

Organizational
Number

  

Federal Taxpayer
Identification
Number

  

Jurisdiction

of

Organization

 

V-1



--------------------------------------------------------------------------------

Schedule VI to the

Guarantee and Collateral Agreement

LOCATIONS OF COLLATERAL

B(i) Owned Locations of Collateral:

 

Grantor

  

Address/City/State/Zip Code

  

County

B(ii) Leased Locations of Collateral:

 

Grantor

  

Address/City/State/Zip Code

  

County

  

Landlord

B(iii) Locations of Collateral in Possession of Persons Other Than Grantors or
any Subsidiary:

 

VI-1



--------------------------------------------------------------------------------

Schedule VII to the

Guarantee and Collateral Agreement

DEPOSIT ACCOUNTS

 

Grantor

  

Depository Institution

  

Account

Number

  

Type/Description of

Account

 

VII-1



--------------------------------------------------------------------------------

Schedule VIII to the

Guarantee and Collateral Agreement

CHATTEL PAPER

 

VIII-1



--------------------------------------------------------------------------------

Exhibit A

to Guarantee and Collateral Agreement

SUPPLEMENT NO. [ 🌑 ] (this “Supplement”) dated as of [ 🌑 ], to the Guarantee
and Collateral Agreement dated as of April 10, 2018 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) among C1 Intermediate Corp., a Delaware corporation
(“Holdings”), C1 Holdings Corp., a Delaware corporation (the “Borrower”), each
subsidiary of the Borrower from time to time party thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, the Borrower and Holdings are referred
to collectively herein as the “Grantors”) and Credit Suisse AG, Cayman Islands
Branch, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Term Loan Agreement dated as of April 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Holdings, the lenders
from time to time party thereto (the “Lenders”), and Credit Suisse AG, Cayman
Islands Branch, as administrative agent for the Lenders and Collateral Agent;

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Term Loans and the other Secured Parties to
extend credit. Section 7.15 of the Guarantee and Collateral Agreement provides
that certain additional Restricted Subsidiaries of the Borrower may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement and any applicable
Other Pari Passu Lien Obligations Agreement to become a Subsidiary Guarantor and
a Grantor under the Guarantee and Collateral Agreement as consideration for,
among other things, Term Loans previously made and other credit previously
extended.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the “date
hereof” were to the date of this Supplement). In furtherance of the foregoing,
the New Subsidiary, as security for the payment and performance in full when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(as defined in the Guarantee and Collateral Agreement), does hereby create and
grant to the Collateral Agent, for the benefit of the Secured Parties, their
successors and permitted assigns, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Guarantee and Collateral Agreement). Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

A-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary, (ii) any and all Intellectual
Property now owned by the New Subsidiary, (iii) the locations of Collateral
owned by the New Subsidiary, (iv) the Deposit Accounts maintained by the New
Subsidiary and (v) Chattel Paper of the New Subsidiary and (b) set forth under
its signature hereto, is the exact legal name (as such name appears on its
certificate or articles of incorporation or formation) of the New Subsidiary and
its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be given as provided
in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement and any comparable provision of any
Other Pari Passu Lien Obligations Agreement.

[Remainder of page intentionally left blank.]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation: CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Schedule I

to Supplement

to Guarantee and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

  

Number of Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

PLEDGED DEBT SECURITIES

[Follow format of Schedules III through VIII to the

Guarantee and Collateral Agreement.]

 

A-4



--------------------------------------------------------------------------------

Exhibit B

to Guarantee and Collateral Agreement

OTHER PARI PASSU LIEN OBLIGATIONS AGENT CONSENT

[Name of Other Pari Passu Lien Obligations Agent]

[Address]

[Date]

Credit Suisse AG, Cayman Islands Branch

        as Collateral Agent

[Address]

The undersigned is the Other Pari Passu Lien Obligations Agent for persons
wishing to become Secured Parties (the “New Secured Parties”) under the
Guarantee and Collateral Agreement, dated as of April 10, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), among C1 Intermediate Corp., a
Delaware corporation (“Holdings”), C1 Holdings Corp., a Delaware corporation
(the “Borrower”), each subsidiary of the Borrower from time to time party
thereto (each such subsidiary individually a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors, the
Borrower and Holdings are referred to collectively herein as the “Grantors”) and
Credit Suisse AG, Cayman Islands Branch, as collateral agent for the Secured
Parties (as defined therein) (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”). Capitalized terms used but not
otherwise defined in this Other Pari Passu Lien Obligations Agent Consent have
the meanings set forth in the Guarantee and Collateral Agreement (or, if not set
forth therein, as set forth in the Credit Agreement referred to therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that it has been duly authorized by the New Secured Parties to
become a party to the Guarantee and Collateral Agreement on behalf of the New
Secured Parties under that certain [DESCRIBE OPERATIVE AGREEMENT] (the “New
Agreement” and the obligations under the New Agreement, the “New Secured
Obligations”) and to act as the Other Pari Passu Lien Obligations Agent for the
New Secured Parties;

(ii) acknowledges that it has received a copy of the Guarantee and Collateral
Agreement, the Intercreditor Agreement and the Pari Passu Intercreditor
Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Guarantee and Collateral Agreement, each other Security
Document applicable to the New Secured Parties, the Intercreditor Agreement and
the Pari Passu Intercreditor Agreement as are delegated to the Collateral Agent
by the terms thereof, together with all such powers as are reasonably incidental
thereto;

(iv) accepts and acknowledges the terms of the Guarantee and Collateral
Agreement and each other Security Document applicable to the New Secured
Parties, the Intercreditor Agreement and the Pari Passu Intercreditor Agreement
and agrees to serve as Other Pari Passu Lien Obligations Agent for the New
Secured Parties with respect to the New Secured Obligations and agrees on its
own behalf and on behalf of the New Secured Parties to be bound by the terms
thereof applicable to holders of Other Pari Passu Lien Obligations, with all the
rights and obligations of a Secured Party thereunder and bound by all the
provisions thereof as fully as if it had been a Secured Party on the date of the
Guarantee and Collateral Agreement, the Intercreditor Agreement and, if
applicable, the Pari Passu Intercreditor Agreement and agrees that its address
for receiving notices pursuant to foregoing shall be as follows:

 

B-1



--------------------------------------------------------------------------------

[ADDRESS]

(v) confirms the authority of the Collateral Agent to enter into such agreements
on its behalf and on behalf of the New Secured Parties and agrees on its own
behalf and on behalf of the New Secured Parties to be bound by the terms thereof
applicable to it and the New Secured Parties as fully as if it had been a party
to each such agreement on behalf of itself and the New Secured Parties.

THIS OTHER PARI PASSU LIEN OBLIGATIONS AGENT CONSENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Other Pari Passu Lien
Obligations Agent Consent to be duly executed by its authorized officer as of
the date first set forth above.

 

[NAME OF OTHER PARI PASSU LIEN OBLIGATIONS AGENT]

By:  

 

Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

Acknowledged and Agreed:

C1 HOLDINGS CORP.,

for itself and on behalf of the other Grantors

By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Acknowledged (such acknowledgement not being a condition precedent to the
effectiveness of this Other Pari Passu Lien Obligations Agent Consent):

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

 

A-3